
	
		II
		110th CONGRESS
		1st Session
		S. 1826
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. McConnell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To add Kentucky State University to the list of schools
		  eligible for assistance under part B of title III of the Higher Education Act
		  of 1965.
	
	
		1.Kentucky state university
			 qualified graduate programSection 326(e)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1063b(e)(1)) is amended—
			(1)in subparagraph
			 (Q), by striking and after the semicolon;
			(2)in subparagraph
			 (R), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(S)Kentucky State
				University qualified graduate
				program.
					.
			
